Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed on 03/03/21 has been received.  Application No. 15/445,593 of claims 9 and 19 have previously been canceled.  Claims 1-8, 10-18 and 20-22 are now pending, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-8, 10-18 and 20-22 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Arguments
Applicant argues regarding claims 1, 8, 11 and 21 that “Gornshtein fails to teach an active determination as to whether a log transaction corresponds to a DML query or a DDL query. To further emphasize such differences, each independent claim was amended to clarify that the certain operations are based on the now recited first and second determining. As previously argued, it is the position of the Applicant that FIG. 4 and paragraphs 130-132 of Gornshtein simply state that DML / DDL operations are processed not that there is any determination of whether a log transaction 
Examiner respectfully disagrees.  Gornshtein discloses in paragraph [0132] a method of performing an operation based on a type of query statement in which “If a DMLstatement is performed and change data is flushed to disk then the instrumented layer, OS 1/0 wrapped or kernel driver catches the change blocks, and as appropriate data blocks, and sends them to the appropriate parsers, according to configuration service (19) data”.  Furthermore, paragraphs [0142]-[0143] of Gornshtein discloses determining DML and DDL statements.  Therefore, Gornshtein discloses the claimed limitations.
Applicant argues regarding claims 1, 11 and 21 that “Wright reference fails to suggest the replaying of data objects from persistence into main memory of an in-memory database prior to the replaying as recited (as amended herein)…there is no suggestion in Wright that there is a sequencing between the recited copying and replaying such that the replaying occurs subsequent to the copying”.
Examiner respectfully disagrees.  Examiner points that portions of the cited claimed limitations are taught by different prior art of record. In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as In re Keller, 208 USPQ 871 (CCPA 1981).  See rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-18 and 20-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gornshtein et al. (U.S. PGPub 2006/0047713; hereinafter “Gornshtein”) in view of Fowler (U.S. PGPub 2014/0330767) and further in view Colrain et al. (U.S. PGPub 2013/0066948; “Colrain”) and further in view of Wright et al. (U.S. PGPub 2012/0246634; hereinafter “Wright”).

As per claims 1, 11, and 21, Gornshtein discloses a computer implemented method, a system, and a non-transitory computer program product comprising:
(See Fig. 8, para. 166, wherein a processing unit is disclosed; as taught by Gornshtein.)
and a non-transitory computer readable media having computer executable instructions stored therein, which, when executed by the processor, causes the system to perform operations comprising: (See Fig. 8, para. 167, wherein mass memory as computer-readable media is disclosed; as taught by Gornshtein.)
receiving log transaction information from a primary database system at a secondary database system comprising a plurality of data manipulation language (DLM) queries; (See para. 9, wherein method of reading changes from source database log files (i.e. transaction journals) and delivering the changes to a target database is disclosed, also See paras. 29 and 32, wherein sending duplicated information to a RepkaDB (analogous to a secondary database system) is disclosed, also See Fig. 6, paras. 57-58, wherein a plurality of DML statements are disclosed; as taught by Gornshtein.)
parsing the log transaction information to identity one or more data objects that have been modified on the primary database system; (See para. 89, wherein parsing changed blocks is disclosed, also See Fig. 3 and para. 120, wherein a diagram of a process for a high level change/data interception in which function of identifying changes by changes processor/parser is disclosed; as taught by Gornshtein.)
second determining whether the log transaction corresponds to a data manipulation language (DML) query or a data definition language (DDL) query; and it is determined that the log transaction corresponds to a DML query; when it is determined  query; (See Figs. 3-4 and paras. 130-132 and 140-143, wherein a Specification and Description Language (SDL) diagram of a process for a TX change interceptor in  which SQL queries DML/DDL operations are processed in which “if a DML statement is performed and change data is flushed to disk then the instrumented layer, OS 1/0 wrapped or kernel driver catches the change blocks, and as appropriate data blocks, and sends them to the appropriate parsers, according to configuration service (19) data” [0132] and determining DML and DDL statements is disclosed, also See claim 8, wherein a redo vector posted as a Data Manipulation Language (DML) operation or a Data Definition Language (DDL) operation are disclosed, also See paras. 34, 57-58, wherein transactions are disclosed; as taught by Gornshtein.)
However, Gorshtein fails to disclose each of the primary database system and the secondary database system being in-memory database systems; first determining whether the one or more data objects is present in main memory on the secondary database system, the main memory comprising a plurality of logical stores; modifying the one or more data objects in main memory by replaying the log transactions on the one or more data objects in the main memory; and modifying the one or more data objects in the persistence data volumes.
On the other hand, Fowler teaches each of the primary database system and the secondary database system being in-memory database systems; (See paras. 10-11 and  76-77, wherein in-memory data grid and multiple databases are disclosed; as taught by Fowler.)
(See paras. 47-48, wherein secondary storage system and its functions in which “each transaction coordination module may determine whether updates to its associated target storage systems can be persisted (preferably independently and irrespective of the status of updates to other target storage systems)”[0047] is disclosed; as taught by Fowler.)
modifying the one or more data objects in main memory by replaying the log transactions on the one or more data objects in the main memory; (See paras. 15 and 27, wherein modifying a data entity is disclosed; as taught by Fowler.)
and modifying the one or more data objects in the persistence data volumes. (See paras. 15 and 27, wherein modifying a data entity is disclosed; as taught by Fowler.)
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Fowler teachings in the Gornshtein system. Skilled artisan would have been motivated to incorporate scalable distributed transaction processing system taught by Fowler to manage transaction change records to improve replication methods in the Gornshtein system (Gornshtein, [0010],[0023]).  In addition, both of the references (Gornshtein and Fowler) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, transaction processing and query execution.  This close relation between both of the references highly suggests an expectation of success.

	On the other hand, Colrain teaches replaying, based on both of the first determining and the second determining and subsequent to the copying, the log transaction on the one or more data objects in the persistence data volumes; (See paras. 97-98, wherein method of replaying transactions is disclosed, also See paras. 152, 220 and 228, wherein DML and DDL commands are disclosed, also See Fig. 14, paras. 143, 204 and 218, wherein copying LTXID to the client session is disclosed; as taught by Colrain.)
and the data objects in main memory are consistent with the data objects in the persistence data volumes. (See Fig. 14, paras. 63 and 152, wherein updating in a consistent manner to synchronize the client and the server is disclosed; as taught by Colrain.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Colrain teachings in the combination of Gornshtein and Fowler system. Skilled artisan would have been motivated to incorporate the method of managing transactional sets of commands sent from client to a server taught by Colrain to manage transaction change records to improve replication methods in the combination of Gornshtein and Fowler system (Gornshtein, [0010],[0023]).  In addition, both of the references (Gornshtein, 
However, the combination of Gornshtein, Fowler, and Colrain fails to disclose copying the one or more data objects from persistence data volumes of the secondary database system to the main memory, when it is determined that the one or more data objects are not in the main memory.
On the other hand, Wright teaches copying the one or more data objects from persistence data volumes of the secondary database system to the main memory, when it is determined that the one or more data objects are not in the main memory. (See para. 7, wherein coping data from a hard drive into the main memory in which “the loader must determine whether or not the shared library is already loaded in main memory. If the shared library is not already loaded in memory, the loader will allocate memory space for the shared library, and load the image of the shared library into memory” is disclosed; as taught by Wright.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Wright teachings in the combination of Gornshtein, Fowler, and Colrain system. Skilled artisan would have been motivated to incorporate the method of copying data from a hard drive into the main memory based on determining that data is not in the main memory taught by Wright to manage transaction change records to improve replication methods in the combination of Gornshtein, Fowler, and Colrain system (Gornshtein, [0010],[0023]).  In 

As per claims 2, 12 and 22, the combination of Gornshtein, Fowler, Colrain, and Wright further discloses modifying the one or more data objects in the persistence data volumes by replaying the log transactions on the one or more data objects in the persistence data volumes when the one or more data objects are not in the main memory and the log transaction corresponds to a DDL query. (See para. 86, wherein method of performing DML/DDL commands (inserts/deletes/updates (analogous to modify)) is disclosed, also See paras. 34, 57-58, wherein transactions are disclosed; as taught by Gornshtein.)

As per claims 3 and 13, the combination of Gornshtein, Colrain, and Wright fails to disclose wherein the primary database system and the secondary database system are configured to operate in a load balancing operation. 
On the other hand, Fowler teaches wherein the primary database system and the secondary database system are configured to operate in a load balancing operation. (See paras. 106 and 185, wherein load balancing processes are disclosed; as taught by Fowler.)
See claims 1 and 11 for motivation above.

claims 4 and 14, the combination of Gornshtein, Fowler, Colrain, and Wright further discloses wherein the secondary database actively responds to queries delegated to the secondary database system by the primary database system based on data contained in the main memory. (See Fig. 4, See Fig. 4 and para. 130-132, wherein a Specification and Description Language (SDL) diagram of a process for a TX change interceptor in  which SQL queries DML/DDL operations are processed, also See para. 86, wherein functions of parser and method of performing DML/DDL commands (inserts/deletes/updates (analogous to modify)) are disclosed; as taught by Gornshtein.)

As per claims 5 and 15, the combination of Gornshtein, Fowler, Colrain, and Wright further discloses wherein process for updating data on the secondary database system defines a common framework that is also implemented to manipulate data on the primary database system. (See para. 5, wherein synchronizing and replication of data in both locations is disclosed, also See para. 23, wherein log-based synchronous replication is disclosed; as taught by Gornshtein.)

As per claims 6 and 16, the combination of Gornshtein, Fowler, Colrain, and Wright further discloses wherein the secondary database system is configured as a back-up database system. (See para. 9, wherein method of reading changes from source database log files (i.e. transaction journals) and delivering the changes to a target database is disclosed, also See paras. 29 and 32, wherein sending duplicated information to a RepkaDB (analogous to a back-up database system) is disclosed; as taught by Gornshtein.)

As per claims 7 and 17, the combination of Gornshtein, Fowler, Colrain, and Wright further discloses wherein the one or more data objects are tables. (See para. 122, wherein replication of tables is disclosed, also See para. 143, wherein performing DML operation on dictionary on tables is disclosed; as taught by Gornshtein.)

As per claims 8 and 18, the combination of Gornshtein, Fowler, Colrain, and Wright further discloses wherein the log transaction information is generated by the primary database system based on queries received by the primary database system. (See Fig.3-7, paras. 57-58, wherein a high level change/data interception and transaction generator operations in which [0058] “the invention is not limited to this category, and another may be used. Block 17, instance, receives transactions from (18) and performs the regular work of database instance, e.g. answering to query (select) statements, writes on DML statements, metadata changes and writes on DDL statements and sync…” is disclosed, also See paras. 130-132 and 140-143, wherein a Specification and Description Language (SDL) diagram of a process for a TX change interceptor in  which SQL queries DML/DDL operations are processed in which “if a DML statement is performed and change data is flushed to disk then the instrumented layer, OS 1/0 wrapped or kernel driver catches the change blocks, and as appropriate data blocks, and sends them to the appropriate parsers, according to configuration service (19) data” [0132] and determining DML and DDL statements are disclosed; as taught by Gornshtein.)

As per claims 10 and 20, the combination of Gornshtein, Fowler, Colrain, and Wright further discloses wherein the first database system and the second database system are column oriented database systems. (See para. 5, wherein replication process of replicas of tables and even columns are disclosed, also See para. 143, wherein distributing change to columns types or names of columns involved to replication are disclosed; as taught by Gornshtein.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Andre et al. (U.S. PGPub 2012/0158650) discloses distributed data cache database architecture.
2) DeVos (U.S. PGPub 2005/0114450) discloses single instance backup of email message attachments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153